DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 26 is objected to because of the following informalities:  Claim 26 is written to depend from the independent method claim 28. This is interpreted as a typographical error and for examining purposes claim 26 has been interpreted to depend from claim 19. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 8-11, 13, 15, 28, 29 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnitzhofer (EP 0368056) in view of Spoeler et al (US 4,706,782).
Schnitzhofer discloses a railway comprised of a first rail 7 configured to engage and support a vehicle 9. A lift rail 17 is configured to engage and support the vehicle 9, wherein the lift rail 17 is coupled to a lift 13 configured to change a position of the lift rail between an auxiliary position 10 and a track position 1. When in the auxiliary position 10 the first rail 7 is not connected with the lift rail 17 and when in the track position 1 the first rail 7 is connected with the lift rail 17. A storage rail 12 extends parallel to the lift rail 13, the storage rail 12 is configured to engage and support the vehicle 9. The auxiliary position is a storage position where the lift rail is connected with the storage rail. The lift rail 13 is coupled to a support pole 15 and the support pole 15 at least partially supports the first rail 7 and storage rail 12. The first main rail 3 is configured to engage and support the vehicle, wherein the first rail is a secondary rail connected to the main rail as shown in figure 1 and the secondary rail is angled, shown in figure 1 at a portion of part 7, relative to the first main rail. The first main rail includes a first direction of travel, and wherein the secondary rail is angled acutely relative to the first direction of travel.
The first main rail includes a main direction of travel, and wherein the secondary rail is angled obliquely, as shown in figure 1, relative to the first direction of travel. The secondary rail is parallel to the first main rail, and wherein the secondary rail is connected to the first main rail via a connecting rail angled relative to the first main rail. The lift rail 13 is coupled to a support pole 15 and the support pole at least partially supports the first rail.
	Schnitzhofer discloses the railway as described above. However, Schnitzhofer does not specially state that the rails support the bogie of a vehicle. Spoeler discloses a lifting railway comprised of a first track and a lifting track to support the bogie of a vehicle, as stated in column 3, lines 35-38. It would have been obvious to one of ordinary skill in the art to have applied a bogie supporting rail, like that of Spoeler et al, as a teaching for a railway system, like that of Schnitzhofer, with the expected result of showing that the bogie of a vehicle may be specifically supported by lifting and supporting rails. 
Allowable Subject Matter
Claims 2, 3, 6, 7, 12, 14, 16-18, 30, 31 and 33-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-27 and 38-41 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
July 6, 2022